  Case 18-04234       Doc 38        Filed 06/10/20 Entered 06/10/20 10:10:50        Desc Main
                                      Document     Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In re the Chapter 13 of                              )
                                                     )
Ali Savojbolaghchilar                                )
                                                     )      Case No. 18-04234
                                                     )
                          Debtor.                    )

                              AMENDED NOTICE OF MOTION

TO:

Tom Vaughn, Trustee (via electronic notice).

All creditors on the attached Creditor Service List were served by First Class US Mail.

PLEASE TAKE NOTICE that on June 23, 2020 at 10:00 AM, in Courtroom 742 of the Dirksen
Federal Building located at 219 S Dearborn, Chicago, IL, before the Honorable Judge Doyle, the
Bankruptcy Court will hear the Debtor’s Motion to Modify Chapter 13 Plan.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up
and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance of a hearing.

                                                                                 /s/Ben Schneider




                                       PROOF OF SERVICE

I, Ben Schneider, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
June 10, 2020.

                                                                               /s/ _Ben Schneider
                                                                                    Ben Schneider
